 


110 HR 2588 IH: Comprehensive Coverdell Modernization Act of 2007
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2588 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2007 
Mrs. Drake introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the annual contribution limit for Coverdell education savings accounts. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Coverdell Modernization Act of 2007. 
2.Modification of annual contribution limit for Coverdell education savings accounts 
(a)Increase of annual contribution limitSubparagraph (A)(iii) of section 530(b)(1) of the Internal Revenue Code of 1986 (defining Coverdell education savings account) is amended by striking $2,000 and inserting $4,000. 
(b)Inflation adjustmentSubsection (b) of section 530 of such Code (relating to definitions and special rules) is amended by adding at the end the following new paragraph: 
 
(5)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2008, the dollar amount contained in paragraph (1)(A)(iii) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.. 
(c)Provisions made permanentTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall not apply to the amendments made by sections 401 and 402 of such Act.  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007.  
 
